Citation Nr: 0003105	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-48 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative bunionectomy of the left great toe.

2.  Entitlement to an increased disability evaluation for 
left patellar tendonitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran was in active service from 
January 1979 to December 1987 and from October 1988 to May 
1989.

The Board notes that the October 1996 VA form 9 (Appeal to 
Board of Veterans' Appeals) perfected the appeal with respect 
to the issues of entitlement to service connection for 
bilateral index finger pain, and entitlement to an effective 
date earlier than April 11, 1996, for the grant of a 10 
percent disability evaluation for left patellar tendonitis.  
However, in an October 1997 VA form 21-4138 (Statement in 
Support of Claim) and during the October 1997 appeal hearing 
at the RO, the veteran indicated he desired to withdraw both 
of these claims.  As such, the Board finds the veteran's 
claims have been withdrawn.  See 38 C.F.R. § 20.204 (1999).

In addition, as the Board finds that further development is 
necessary with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for postoperative 
bunionectomy of the left great toe, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is characterized by a 
full range of motion with crepitus and pain, but stable and 
without effusion; there is neither limitation of leg flexion 
to 30 degrees, nor limitation of leg extension to 15 degrees. 


CONCLUSION OF LAW

The schedular criteria for an increased disability evaluation 
in excess of 10 percent for left patellar tendonitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5015, 5024, 5260, 5261 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased disability evaluation is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a June 1988 rating decision, the RO awarded 
the veteran service connection and a noncompensable 
evaluation for bilateral patellar tendonitis, under 
Diagnostic Code 5024, effective December 17, 1987.  
Subsequently, in a July 1996 rating decision, the veteran's 
disability was recharacterized as left patellar tendonitis 
and right patellar tendonitis.  Also, in this rating 
decision, the veteran's left knee disability was increased to 
a 10 percent disability evaluation under Diagnostic Codes 
5015 and 5024, effective April 11, 1996, due to the painful 
or limited motion of a major joint or group of minor joints.

With respect to the relevant evidence, the evidence includes 
a September 1992 VA examination report which notes the 
veteran complained of left knee pain that worsened with damp 
weather.  The veteran also reported that he was recommended 
to undergo surgery in 1986, but that he was discharged from 
the service before the surgery could be performed.  Upon 
examination, he presented evidence of crepitation on flexion, 
but did not have instability, and his left knee range of 
motion was from 0 to 125 degrees.  His diagnosis was probable 
osteoarthritis of the left knee.

An April 1996 VA examination report notes the veteran 
complained of left knee pain for years, and of a grinding 
sensation between the joints of the knee cap.  He also 
reported prominent bone growth on the upper pretibial area 
below the knee joint, and that he was unable to jump or run.  
During the examination, he stood on the left leg guardedly 
due to pain, was able to squat 3/4th of the way due to pain 
of the left knee and on the base of the left big toe, and had 
a clicking sensation on the medial area of the knee with 
localized tenderness upon getting up from the squatting 
position; he did not have swelling, instability or laxity.  
His left knee range of motion was not restricted in all 
directions.  And, his diagnoses were left knee pain secondary 
to retropatellar pain with x-ray evidence revealing no 
abnormal findings, and a prominent bone which was exostosis 
of the left knee and symptomatic on palpation.

Medical records from Humana Health Care dated from October 
1992 to October 1997 contain an October 1992 radiology report 
showing he had left knee with calcification in the lateral 
meniscus and the possibility of loose body.  In addition, 
these records contain October 1997 notations indicating the 
veteran was positive for knee stiffness and pain, and had a 
full range of knee motion with crepitus, but with stability 
and without effusion.  Furthermore, records from the 
Northwestern Internists received February 1999 show he had a 
history of chronic knee pain and pes planus.

Lastly, during the October 1997 appeal hearing at the RO, the 
veteran testified that he has knee swelling, instability and 
pain, specially during the winter months, and that his pain 
prevents him from fully performing his job at work.  He also 
noted he is not presently being treated for his knee 
condition.

With respect to the applicable law, benign new growths of 
bones are evaluated under Diagnostic Code 5015, and 
tenosynovitis is evaluated under Diagnostic Code 5024.  In 
this regard, disabilities of the musculoskeletal system are 
rated in accordance with 38 C.F.R. § 4.71a, which indicates 
that diseases under Diagnostic Codes 5013 through 5024 are to 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis, with the exception of gout which is 
to be rated under Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5015, 5024 (1999). 

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999). 

In addition, under Diagnostic Code 5260, a noncompensable 
(zero percent) disability evaluation is assigned where there 
is limitation of leg flexion to 60 degrees.  A 10 percent 
disability evaluation is awarded where there is limitation of 
leg flexion to 45 degrees.  A 20 percent disability 
evaluation is in order with limitation of leg flexion to 30 
degrees.  And, a 30 percent disability evaluation is 
appropriate with limitation of leg flexion to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Furthermore, under Diagnostic Code 5261, a noncompensable 
(zero percent) disability evaluation is assigned where there 
is limitation of leg extension to 5 degrees.  A 10 percent 
disability evaluation requires limitation of leg extension to 
10 degrees.  A 20 percent disability evaluation is 
appropriate with limitation of leg extension to 15 degrees.  
And, a 30 percent disability evaluation is in order where 
there is limitation of leg extension to 20 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

Moreover, when assigning a disability rating involving the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.45, 4.59 (1999).  The Board notes that under 38 C.F.R. § 
4.40, disability ratings involving the musculoskeletal system 
should reflect functional loss, which may be due to pain and 
which must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (1999).

After a review of the evidence, the Board finds that the 
veteran's left knee disability is presently characterized by 
a full range of motion with crepitus and pain, but stable and 
without effusion.  However, the veteran neither presents 
evidence of limitation of leg flexion to 30 degrees, nor 
limitation of leg extension to 15 degrees.  As such, the 
preponderance of the evidence is against an award of a 
disability evaluation in excess of 10 percent for the 
veteran's left patellar tendonitis, under Diagnostic Codes 
5003, 5015, 5024, 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015, 5024, 5260, 5261 (1999). 

In denying the veteran's claim for an increased evaluation, 
the Board considered the history of the veteran's disability, 
as well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran. See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The nature 
of the original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
or the need for frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Accordingly, a remand to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating does not appear to 
be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 10 percent for left patellar 
tendonitis is denied.


REMAND

Upon a preliminary review of the evidence, the Board notes 
that during the October 1997 appeal hearing at the RO, the 
veteran indicated he was treated and underwent physical 
therapy for his left foot disability in 1990 or 1991 at the 
Lakeside VA Medical Center (VAMC).  However, although the 
February 1998 Supplemental Statement of Case mentions these 
records in its Reasons and Bases section, the Board finds the 
present record is devoid of the veteran's treatment records 
from this VA facility for the period noted during the appeal 
hearing.  In this regard, in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive knowledge 
of documents generated by VA medical facilities even if the 
said records were not physically part of the claims file.  In 
a precedent opinion, the VA General Counsel held that when a 
decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  The date July 21, 
1992, was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
Therefore, given that the present record is devoid of such 
records or of any evidence noting that the VA facility 
notified the RO that such records were unavailable, the RO 
should attempt to obtain the veteran's treatment records from 
the Lakeside VAMC for January 1990 to December 1991.  If 
these records cannot be obtained, the record on appeal must 
contain documentation indicating that such treatment records 
are unavailable. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's treatment records from the 
Lakeside VAMC for the period including 
from January 1990 to December 1991.  If 
the search for these records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facility indicating 
that these records are not available.

2.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for postoperative 
bunionectomy of the left great toe.  If, 
after readjudication of the issue on 
appeal, the benefits sought remain 
denied, the veteran should be furnished 
a supplemental statement of the case 
which addresses any additional evidence 
presented by the veteran and any other 
evidence which is obtained.  Subsequent 
to the issuance of the supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



